Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al US 2006/0116721 in view of Whitehurst et al and optionally further in view of Levine et al US 2013/20253413. Yun et al. (para. [[0072] teaches a bioelectric stimulator for delivering the signals from 1 mV to about 1V and 1Hz to about 2500 HZ to be applied to nerve tissue, including the vagus nerve. Although, Yun uses pure dc waves (i.e. square or rectangular) do not teach square waves, but whether a wave is square or rectangular seems to depend upon how the measure amplitude is scaled. A rectangular signal that is taller on one measuring device would appear square on a second measuring device in which the amplitude scale is half the first. Moreover, Whitehurst is cited as showing the use of square waves for stimulating vagus tissue. Para [0082].  To have chosen the Yun dc pulses to be shaped in square waves would not seem to alter the purpose of the stimulation and would have been a well-known alternative. The breadth of Applicant’s specification and  claims, the lack of particular tissues for the signal to be applied suggest that if the biostimulator is programmed in a manner as in claim 1, the ability to produce the stated results of OPG expression inherently follows. Since Applicant’s programming parameters fall within the Yun ranges, selecting those particular values  for application (thereby programming the device) would be obvious. Although this might raise the question of a range with a range with possible unexpected results in some situations, there is no showing by Applicant that only the claimed  narrower ranges produce the OPG results while outside the range did not. Furthermore, such an argument seems more befitting of a method claim even upon such a showing. The examiner also optionally includes Levine in the rejection since Levine shows that stimulation of the vagus nerve may increase OPG/Rankl ratio. There for the stimulation imposed by the Yun stimulation on the vagus nerve may affect the OPG/Rankl ratio as well. Thus, the examiner concludes that the combination of Yun Whitehurst and Levine meets the limitation of claim 1 (a) of Applicant’s claims . Claim 2 does not further limit claim 1(a) and claim 3 further limits 1(b) however 1(a) is still and option and therefore the rejection still applies. For claims 7-10, Applicant’s claims do not state OPG is increase but rather the deliver is applied as to ( intended use) to increase the OPG. Furthermore, the statement of particular diseases the patients may have does not equate to applying the signal and thereby treating the condition. Nevertheless, Levine teaches some of these diseases. (metastatic tumor cells). Which would include multiple myeloma conditions.20. The same reasoning may be applied to claim 19. There is no particular interaction between the delivered products recited in claim 19 and the applications of stimulation of claim 1. It would have been obvious to apply the stimulation therapy of Yun to someone also undergoing stem cell therapy or simply taking anti-inflammatory agents that can treat pain for someone who is undergoing bone erosion in Levine.

Allowable Subject Matter
Claims 11-12, 17 and 18 allowed. Yun et or any of the other references considered do not teach the combination of voltage intensity, frequency range and power delivery to a patient for the specified result.

Claims 4-6, 13-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4-6 teaches a device programmed to apply more than one signal, wherein the selections of such additional signals is not within a reasonable number of species and seems specific and there appears to be no motivation to change signal frequencies using different signals to deliver the two stated effects in the claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7-10 and 19 and have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792